TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00713-CR
NO. 03-03-00714-CR



Willis Martin, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT

NOS. 53090 & 53091, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



O R D E R
PER CURIAM
Martin's pro se motion to represent himself on appeal is overruled insofar as it
requests that appointed counsel be dismissed.  It is granted insofar as Martin will be permitted to file
a pro se brief in his own behalf.
It is ordered January 23, 2004.

Before Justices Kidd, Puryear and Pemberton
Do Not Publish